Honorabla Homer Garrison, Jr., Director
Texas Department of Public Safety
Camp Mabry
Austin, Texas
                               Attention:    Mr. J. B. Draper
Dear Sir:

                                Opinion No. O-5784
                                Re: Whether a driver of a truck owned by
                                     the Firestone Company which is being
                                     operated in order to test tires is
                                     required to have e commercial operator's
                                     license.

Your letter of December 21, 1943, requesting the opinion of thia department
on the question stated therein, reads as follows:

     11We respectfully request that yor Department give us an opinion
     as to whether or not a driver of a truck owned by the Firestone
     Company which is being operated in order to test tires would
     be required to have a commercial operator's license. This
     truck operates over the state highways carrying lead weighta
     or sacks of sand and the driver does not pick up and deliver
     merchandise or carry passengers.'

Paragraph (a), Article   II of Art. 668p,   Vernon's Annotated Civil Statutes
provides:

     "NO person, except those hereinafter expressly exempted, shall
     drive any motor vehicle upon a highway in this State unless
     such person nas a valid license as an operator, a commercial
     operator, or a chauffeur unaer the provisions of this Act."

Art. 66758-1,   Vernon's Annotated Civil Statutes reads in part as follows:

     "The following words and terms, as used herein, have the meaning
     respectively ascribed to them in this Section, as follows:



     "(0   ' Commercial Motor Vehicles' means any motor vehicle
     (other than a motorcycle or passenger car) designed or used
     primarily for the transportation of property, including any
Honorable Homer Garrison, Jr., Director - Page #2 Co-57841



     passenger car which has been reconstructed so as to be used,
     and which is being used, primarily for delivery purposes,
     with the exception of passenger cars used in the delivery
     of the United States mails.
     11                   ,I
          .   .   .   .




Article I of Art. 668711, Vernon's Annotated Ci'iilStatutes, providesin part:

     ??he following words and phrases when used in this Act shall,
     for the purpose of this Act, have the meanings respectively
     ascribed to them in this title.

          . . . ~

     It(n) 'Commercial Operator.s Every person who is the driver of
     a motor vehicle designed or used for the transportation of property,
     including all vehicles used for delivery purposes, while said
     vehicle is being used for commercial or delivery purposes.
     11                   ,t
          .   .   .   .




In view of the Statutory definitions of "Commercial Motor Vehicles"
and "Commercial Operator:, it is our opinion that a driver of a truck
which operates over the State highways and for the purpose indicated in
your letter is required to have a commercial operator's license.

                                    Yours very trul~y

                               ATTORNEY GENERAL OF TEXAS

                               s/   Ardeli Williams



                               BY
                                    Ardell,Wiiliama
                                          Assistant
AW/pr/cc:ldw

APPROVED JAN 21, 1944’
s/ GROVER SELLERS
ATTORNEY GENERAL OF TEXAS

APPROVED OPINION COMMITTEE
l3YB.W. B.
CHAIRMAN